Citation Nr: 0502046	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's countable income is excessive for 
purposes of Department of Veterans Affairs (VA) death pension 
benefits.


REPRESENTATION

Appellant represented by:	Arlie E. Traughber, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active service from January 1949 to October 
1952, and who died in October 2002, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  In November 2003, the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board following completion of the requested 
development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's annual income exceeds the annual income 
limit of $6,497 set by law for payment of VA death pension 
benefits.



CONCLUSION OF LAW

The requirements for VA death pension benefits have not been 
met.  38 U.S.C.A. §§ 1541, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2002 
decision in this case, as well as the Statement of the Case 
and the Supplemental Statement of the Case issued in 
connection with the appellant's appeal have notified her of 
the evidence considered, the pertinent laws and regulations 
and the reasons her claim was denied.  In addition, a letter 
to the appellant dated in April 2004 specifically notified 
the appellant of the substance of the VCAA, including the 
evidence necessary to substantiate her claim and the division 
of responsibilities between the appellant and the VA in 
obtaining that evidence.  

While the Board acknowledges that the April 2004 letter was 
initially provided to the appellant long after the initial 
December 2002 decision in this case, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant pursuant to the Board's request 
in the November 2003 remand and the RO subsequently reviewed 
the appellant's claim and continued the denial of the benefit 
sought on appeal.  This would appear to satisfy the 
notification requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence consists of information 
regarding the appellant's yearly income and expenses needed 
to determine her eligibility for nonservice-connected death 
pension benefits.  That information is associated with the 
claims file, and the Board would observe that following the 
April 2004 letter to the appellant, she submitted additional 
information concerning her expenses in September 2004.  The 
appellant and her attorney have not made the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the appellant's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained.  
Accordingly, the case is ready for appellate review.

The basic facts in this case are not in dispute.  Following 
the veteran's death in October 2002, the appellant filed a 
claim for death pension benefits in November 2002.  In the 
appellant's application, she reported that she received a 
monthly Social Security check of $1,174 with a $54 deduction 
for Medicare for a total monthly benefit of $1,020.  Based on 
this information, the RO considered and denied the 
appellant's claim for death benefits.  In the December 2002 
letter to her explaining the denial, the RO informed the 
appellant that the evidence showed that her income effective 
December 1, 2002, exceeded the maximum annual death pension 
limit set by law for a surviving spouse with no dependents of 
$6,497.  The RO calculated that the appellant's annual Social 
Security benefit was $12,888, and the RO had considered 
Medicare medical expenses of $648 as a continuing expense.  

In expressing disagreement with the RO's decision, the 
appellant submitted additional financial information which 
showed she had paid burial expenses pertaining to the veteran 
in the amount of $4,602.88, and that her premium for Blue 
Cross/Blue Shield was $274 for the period between January and 
March 2003.  The RO reviewed that additional financial 
information and in a letter to the appellant dated in 
February 2003, the RO informed the appellant that her income 
exceeded the maximum annual death pension limit set by law.  
The RO informed the appellant that they had considered income 
of $13,064 in annual Social Security benefits and a $255 
payment from the Social Security Administration as income.  
That notice also informed the appellant that they had 
considered funeral expenses, Blue Cross and Blue Shield 
premiums and Medicare, Part B, premiums, totaling $6,950, but 
indicated that the appellant's income for VA purposes was 
still greater than the allowable limit.  

The appellant submitted additional medical expenses in 
February 2003, specifically pharmacy receipts that had not 
previously been considered.  In the Statement of the Case, 
the RO explained that even with the inclusion of the pharmacy 
payments, allowable medical expenses plus last illness and 
burial expenses, totaled $6,650.15.  The RO went on explain 
that when the amount of allowable expenses was subtracted 
from the appellant's income of $13,319, her income of 
$6,668.85 exceeded the income limit of $6,497 prescribed by 
law.  

The case was referred to the Board for resolution of the 
appellant's appeal, and in November 2003, the Board returned 
the case to the RO to inquire whether there were any medical 
expenses associated with the veteran's last illness and/or 
hospitalization, and requested the appellant to submit any 
such expenses.  The Board also requested the RO to inform the 
appellant of the substance of the VCAA, including the 
division of responsibilities between the VA and the appellant 
for obtaining evidence to support her claim.  

After providing notice of the VCAA to the appellant and her 
representative in April 2004, the appellant, through an 
attorney submitted a statement regarding nursing home care 
the veteran had received during his lifetime in November 1996 
and indicated that Medicare had covered all services except 
for $2,024.  The RO then requested the appellant to complete 
a VA Form 21-8049 (Request for Details of Expenses).  The 
appellant completed that form and returned it to the RO in 
August 2004.  The appellant reported expenses associated with 
housing, food, clothing and utilities and indicated that she 
had paid approximately $5,000 for the veteran's funeral.  In 
a Supplemental Statement of the Case, dated in October 2004, 
the RO again informed the appellant that her countable income 
for VA death pension purposes was still considered excessive.  
The RO explained that consideration had already been given to 
funeral expenses, pharmacy payments, Medicare and insurance 
payments.  The RO indicated that the other expenses reported, 
including food, housing, clothing and utilities could not be 
used to reduce the appellant's income since they were not 
medical expenses.  The RO acknowledged the statement showing 
$2,024 owed for nursing home care, but noted that this care 
took place in November 1996, six years before the veteran's 
death, and that unless she paid that balance after the 
veteran died, that amount could not be considered.  No 
further response was received from the appellant or her 
attorney prior to the case being returned to the Board in 
December 2004.  

Under VA laws and regulations, death pension benefits are 
payable to the surviving spouse of a veteran of a period of 
war who meets the service requirements or who at the time of 
death was receiving pension.  38 U.S.C.A. § 1541(a).  The 
amount of annual pension paid to the surviving spouse is 
reduced by the amount of a surviving spouse's annual income.  
38 U.S.C.A. § 1541(b); 38 C.F.R. §§ 3.271, 3.272.

The appellant does not dispute that the annual income 
limitation for death pension benefits set by law for a 
surviving spouse with no dependents is $6,497.  Nor does the 
appellant dispute that her annual income from Social Security 
totals $13,319.  Rather, the appellant had submitted 
information concerning various expenses in an effort to 
reduce her yearly income below $6,497, the maximum set by 
law.  In considering the appellant's expenses, the RO has 
accepted and considered all expenses submitted by her that 
are permitted to be considered.  For example, the RO did not 
consider ordinary living expenses, such as housing, food, 
clothing and utilities because those are not the types of 
expenses excluded from income.  See 38 C.F.R. § 3.272.  The 
RO also did not consider the nursing home expense of $2,024 
that was not covered by Medicare because that expense was 
incurred during the veteran's lifetime and the appellant 
submitted no information demonstrating that she had paid that 
expense following the veteran's death.  The RO did consider 
the burial expenses paid by the appellant of $4,602 and the 
amount of medical expenses that exceeded 5 percent of her 
income, or $2,048.15 of those medical expenses.  The Board 
finds that the RO's calculations with respect to the 
appellant's income and expenses are correct.  Therefore, the 
Board finds that, as the appellant's yearly income exceeds 
the maximum amount provided for by law, she is not entitled 
to nonservice-connected death pension benefits.  


ORDER

The appellant's countable income is excessive for VA death 
pension benefits, and death pension benefits are denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


